Title: To Benjamin Franklin from the Duc de la Rochefoucauld’s Secretary, 4 April 1779
From: Secretary of Louis-Alexandre, Duc de La Roche-Guyon et de La Rochefoucauld
To: Franklin, Benjamin


ce 4 Avril [1779]
Monsieur Franklin est supplie de vouloir bien faire dire au secretaire de Mr. Le Duc de La Rochefoucauld ladresse de M. le Chevalier de Varaigne Officier d’Artillerie; il à une Lettre pour luy et ne sçai ou le trouver. Il supplie aussi Monsieur franklin de vouloir bien recevoir lassurance de son respectueux hommage.
 
Addressed: A Monsieur / Monsieur franklin / Ministre Plénipotentiaire / des Etats-Unis dAmerique / A Passi—
